DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-12 are allowed. 
	The present invention is directed to a technology for recording an image on a recording medium by ejecting droplets of ink toward a recording medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image recording apparatus for recording an image on a recording medium, comprising: 
a head part for ejecting droplets of ink toward a recording medium; 
a moving mechanism for moving said recording medium relative to said head part in a moving direction; 
an output control part for controlling ejection of ink from said head part in synchronization with relative movement of said recording medium; and 
a correction part for correcting values of a color component of at least some of pixels included in said image, wherein 
said head part includes a plurality of ink ejection parts for ejecting droplets of inks having color components different from one another and said plurality of ink ejection parts are arranged in said moving direction, 

said recording medium passes through said head part only once when an image is recorded on said recording medium, and 
said correction part corrects a value of only one target color component of only two reference color components among a plurality of color components of a correction target pixel on the basis of respective values of said two reference color components, or corrects a value of only one target color component or respective values of only two target color components of only three reference color components among said plurality of color components on the basis of respective values of said three reference color components.

The closest prior art, Sato et al. (US 2018/0257393 A1) in view of Ukishima (US 2015/0373228 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Sato et al. (US 2018/0257393 A1) discloses an image processing device, which generates recording data for causing a recording head which includes an overlapping portion in which nozzles of a first nozzle column and a second nozzle column are partially overlapped in a nozzle aligning direction of the nozzle column to eject liquid droplets, includes a predetermined inclination correction amount obtaining unit which obtains a predetermined inclination correction amount for correcting recording density which is changed when the recording head is inclined by a predetermined angle from a reference position, with respect to recording density of the 
	Ukishima (US 2015/0373228 A1) discloses a signal conversion method and apparatus, a recording medium, and a print system, and more particularly, to a signal conversion technique for limiting the amount of color material used in a print system that forms an image on a recording medium using color materials.
However, Sato et al. (US 2018/0257393 A1) in view of Ukishima (US 2015/0373228 A1) do not specifically disclose “said correction part corrects a value of only one target color component of only two reference color components among a plurality of color components of a correction target pixel on the basis of respective values of said two reference color components, or corrects a value of only one target color component or respective values of only two target color components of only three reference color components among said plurality of color components on the basis of respective values of said three reference color components.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 10 and 12 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 12 are found to be 
 	Regarding claims 2-9, 11, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUANG N VO/           Primary Examiner, Art Unit 2672